DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6 and 8-9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-15 and 17, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 08/02/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/17/2021 is being considered by the examiner.
Allowable Subject Matter
Claims 1-6, 8-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which claims 2-6 and 8-9 depends, and Claim 10, for which claims 11-15 and 17 depends, teaches a 
MATSUMURA (JP S56-3517) and LIN (US2014/0294490) and Reynaert (US4943685) are the closest prior art of record.
Regarding Claim 1, MATSUMURA teaches, in Fig. 1-3, a joint, termination or cross-connection arrangement for a cable, comprising at least a first cable (12) and a protective casing (26), the first cable including a metallic sheath (14), and a first longitudinal end portion (22) wherein the metallic sheath is exposed (Fig. 1), the protective casing being essentially rotational symmetrical around a longitudinal axis (A) (Fig. 1) and including a first tubular end portion (vicinity of 29) coaxial with the longitudinal axis (A) and through which the first longitudinal end portion of the first cable extends (Fig. 1), the arrangement characterised in further including a rotational symmetrical transition sleeve (28) coaxial with the longitudinal axis (A) of the protective casing (Fig. 1, Fig. 2), the transition sleeve including a first longitudinal end surface and a second longitudinal end surface (left and right sides of 28)(Fig. 1), wherein the transition sleeve, at the first longitudinal end surface thereof, is welded to the metallic sheath of the first cable (welded portion 27) around the whole circumference of the metallic sheath, and wherein the transition sleeve is further welded to the first tubular end portion of the protective casing (welded portion 29) around the whole circumference of the transition sleeve.
LIN discloses, in Fig. 1, a sheet (101) being welded around the whole circumference (111,131-134).

The above references does not adequately disclose the above allowable limitations.
Similar reasoning can be made for Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848